Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   This office action is in response to the amendment filed on 11/24/2020, in which claims 1, 3, 6-18 are pending and claims 1, 11, and 18 are currently amended. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of ribs (claims 9-10) and (linear ribs claim 18) with hexagons must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9 and 10 recite “a first and a second rib”, “wherein the first and second ribs include a first portion and a second portion, the first portion of the ribs extends at least partially along the attachment portion adjacent to the aperture on opposing sides of the aperture such that the aperture is disposed between the first portions and the second portions of each of the ribs extends along at least a portion of the body.”  While 
Claim 18 recites, “a pattern of hex-shaped impressions…a linear rib superimposed on the pattern of hex-shaped impressions and the grid.” While the ribs are shown such as in Fig. 10 and the hexagon impressions are shown such as in Figure 8, there is no figure or discussion of how the ribs would be or even could be integrated with the hexagons. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3, 6-11, 14-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milburn (U.S. Patent 8,858,559) in view of Hausmann (U.S. Patent 7,001,403), Brinkmann (EP1607058) and in further view of Rohman et al. (U.S. Publication 2002/0184988), herein referred to as Rohman. Milburn discloses a saw blade (e.g. fig. 3) for use with a power tool (e.g. 106), the saw blade comprising a body including a first planar surface, a second planar surface opposite the first planar surface (two planar parallel sides), a length, and a height, the length being substantially greater than the height (see fig. 3); an attachment portion (300) configured to be received in the .
Milburn does not disclose a plurality of hexagons continuously formed on the entire first planar surface and on the entire attachment portion, each hexagon being similarly sized, the plurality of hexagons being arranged in a honeycomb pattern in which at least one side of each hexagon is substantially parallel to a corresponding side of an adjacent hexagon, a grid defined between the plurality of hexagons wherein the grid is raised relative to the plurality of hexagons.  Milburn does disclose that it is desirable to reduce the vibrations of the tool during operation to improve the ergonomics for the surgeon (see col. 10, lines 14-16). Attention is first directed to the Hausmann surgical saw blade. Hausmann discloses that to improve the dynamic behavior of the saw blade, longitudinal flat areas are provided on the saw blade.  These impressions (5) can be formed of basic shapes and are shown as at least rectangles, circles and saw teeth and various polygons are possible.  The impressions (5) allow vibrations to be deflected out of the saw blade.  

    PNG
    media_image1.png
    811
    579
    media_image1.png
    Greyscale

Attention is also directed to the Brinkman reference. Brinkman also discloses the use of hexagon raised or recessed areas on the majority of the surface of the surgical saw (figs. 10 and 11).  These elevated and recessed areas allow a reduction in friction during cutting as the contact surface is minimized.  


    PNG
    media_image2.png
    848
    460
    media_image2.png
    Greyscale


Therefore as established by at least Hausmann and Brinkman it is known in surgical saws to utilize recesses or impressions of various common shapes, among them hexagons, to reduce vibration by reducing the thickness and thus weight of the blade and also the contact area between the blade and material being cut while maintaining the strength of the surgical blade.  Neither Hausmann nor Brinkman discloses that the impressions cover the entire saw blade such that they are “continuously formed on the entire first planar surface and on the entire attachment portion”.  The difference between this claim limitation and the teachings of Hausmann and Brinkman amounting to the amount of provided impressions or where the impressions are cut off, especially as Hausmann and Brinkman shows the impressions covering the vast majority of the surgical saw.   Attention is also directed to the Rohman saw blade. Rohman discloses a method of etching cross-hatch patterns on the saw 
As lessening the vibrations imparted to the saw blade is expressed as a benefit by Milburn, thereby improving the control and ergonomics of the saw, it would have been obvious to one having ordinary skill in the art to have modified the Milbrun saw blade to have included impressions formed of simple shapes, i.e. circles, rectangles, or hexagons, etc, on the body and tang of the blade as taught by both Hausmann and Brinkman.  These impressions would provide for a reduction in the saw blade vibration through the reduction in the weight of the saw blade and contact area between the blade and item being cut, thereby allowing greater control of the cutting operation and reduced operator fatigue. It further would have been obvious to have located the impressions on both the body and tang of the saw as an extrapolation of the teachings of both Hausmann and Brinkman and as supported by the teachings of Rohman. 
In regards to claim 3, the modified device of Milburn discloses wherein each hexagon of the plurality of hexagons includes a perimeter, wherein the perimeter is depressed relative to a corresponding hexagon of the plurality of hexagons (as modified by Brinkmann)
In regards to claim 6, the modified device of Milburn discloses a plurality of hexagons formed on the second planar surface, the plurality of hexagons formed on the second planar surface being arranged in a honeycomb pattern in which at least one side of each hexagon of the plurality of hexagons is substantially parallel to a 
In regards to claim 7, the modified device of Milburn discloses wherein the pattern on the first planar surface is aligned with the pattern on the second planar surface (as modified by Brinkmann).
In regards to claim 8, the modified device of Milburn discloses wherein the pattern on the first planar surface is offset from the pattern on the second planar surface (as modified by Brinkmann).
In regards to claim 9, as best understood, the modified device of Milburn discloses a rib arrangement formed on the first planar surface (the surface between the hexagon indentions or the protrusion portion of the tang; i.e. part of the grid as modified), the rib arrangement including a first rib and a second rib.
In regards to claim 10, as best understood, the modified device of Milburn discloses the claimed invention except wherein the first and second ribs each include a first portion and a second portion, the first portion of each of the ribs extends at least partially along the attachment portion adjacent to the aperture on opposing sides of the aperture such that the aperture is disposed between the first portions, and the second portion of each of the ribs extends along at least a portion of the body (two of the ribs as modified that extend into the attachment portion).. 
Claim 11 is rejected as stated above over claim 1, moreover, the modified device of Milburn also discloses a non-hex shaped impression formed on the attachment portion and on the first planar surface of the body only adjacent the second end of the body (the outer impressions of Brinkmann are not hex-shaped, annotated below, and as 


    PNG
    media_image3.png
    547
    855
    media_image3.png
    Greyscale

In regards to claim 14, the modified device of Milburn discloses wherein the non-hex shaped impression is first non-hex shaped impression, and the saw blade further comprises a second non-hex shaped impression formed on the attachment portion and on the first planar surface of the body only adjacent the second end of the body, the second non-hex shaped impression being spaced apart from the first non-hex shaped impression (see annotation above).
In regards to claim 15, the modified device of Milburn discloses wherein each hex shaped impression of the pattern of hex shaped impressions includes a perimeter, and 
In regards to claim 16, the modified device of Milburn discloses wherein the pattern of hex shaped impressions (as modified by Brinkmann) is a polygon. 
In regards to claim 18, as best understood, the modified device of Milburn discloses a saw blade (302) for use with a power tool (106), the saw blade comprising: a body including a first planar surface, and a second planar surface opposite the first planar surface, a first end, and a second end opposite the first end; an attachment portion (300) extending from the second end of the body and configured to couple to the power tool (106), the attachment portion including a tang (311) and an aperture (312); a cutting edge (304) including a plurality of cutting teeth; a pattern of hex-shaped impressions formed on the first planar surface of the body and on the attachment portion (as modified); and a grid defined between the pattern of hex-shaped impressions on the first planar surface and on the attachment portion (as modified), the grid being raised with respect to the pattern of discrete shapes (fig. 10 Brinkmann); and a linear rib superimposed on the pattern of hex-shaped impressions and the grid, the linear rib extending outwardly from the attachment portion and from the first planar surface of the body only adjacent the second end of the body.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milburn (U.S. Patent 8,858,559) in view of Hausmann (U.S. Patent 7,001,403), Brinkmann (EP1607058) and in further view of Rohman et al. (U.S. Publication 2002/0184988), herein referred to as Rohman.  The modified device of Milburn discloses the claimed invention except wherein the grid is raised relative to the pattern of hex-shaped impressions by between 0.000 and 0.005 inches.  As taught by Brinkmann, the difference in thickness between the grid and recessed areas results in an additional space through which bone chips or bone meal can be removed and prevents the saw blade from jamming in the saw template (paragraph [0027]). Thus as the distance is a results effective variable of providing adequate spacing for the cut materials to be disbursed from the cutting area without overly increasing the thickness of the saw blade, it would have been obvious to one having ordinary skill in the art to have tried first minimal raised thickness around 0-0.005 inches when developing a preferred cutting apparatus for the intended operation.

Claims 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milburn (U.S. Patent 8,858,559) in view of Hausmann (U.S. Patent 7,001,403), Brinkmann (EP1607058) and in further view of Rohman et al. (U.S. Publication 2002/0184988), herein referred to as Rohman The modified device of Milburn discloses the claimed invention except wherein at least some of the hex shaped impressions of the pattern of hex shaped impressions are raised relative to other hex shaped impressions of the pattern of hex shaped impressions. The difference between the modified device of Milburn and the claimed invention being variations in height between the hex shaped impressions such that when formed, some of the hexagons or grids on the Milburn blade were not consistent and some were etched deeper than others.  As the Applicant has disclosed that the grid can be depressed relative to the impressions or the impressions depressed relative to the grid, in a range of 0.0000-0.005 inches, or any other combinations, the many structural arrangements demonstrate that the specific arrangement of the grids and hexagons relative to each other are not shown to be a critical aspect of the invention.  As the Applicant discloses a multitude of relationships of the grid to the impressions, the difference between the claimed invention and the prior art are virtually negligible absent any showing of unexpected results or criticality.   Modifying the depth of one of the hex shaped impressions to be etched to a deeper depth than another hex shaped impression does not affect the form or function of the saw blade.  One of ordinary skill in the art would have expected Milburn blade and the Applciant’s invention to perform equally well with either the hex impressions as modified by Brickness or the claimed variation in height because both depths of the impressions . 

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.